Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for SECOND quarter 2017 ENGLEWOOD, COLO. (August 2, 2017) — CSG Systems International, Inc. (Nasdaq: CSGS), the trusted global partner to launch and monetize digital services, today reported results for the quarter ended June30, 2017. Key Highlights: • Second quarter 2017 financial results: • Total revenues were $192.7 million. • GAAP operating income was $24.2 million, or 12.6% of total revenues and non-GAAP operating income was $34.7 million, or 18.0% of total revenues. • GAAP earnings per diluted share (EPS) was $0.35. Non-GAAP EPS was $0.62. • Cash flows from operations were $34.5 million. • CSG declared its quarterly cash dividend of $0.1975 per share of common stock, or a total of approximately $7 million, to shareholders. • During the second quarter, CSG converted over 2.7 million customer accounts onto its cloud solutions. “We continue to execute well against our plan,” said Bret Griess, chief executive officer and president for CSG International. “We’ve grown revenues two percent through the first six months of the year, extended our contract with our second largest customer – Charter Communications – through 2021, converted another 2.7 million Comcast customer accounts off of a competitor’s solution and onto our platform, doubled our managed services revenue year-over-year and stepped up our investments in our next generation Ascendon platform. Our relentless focus on helping our customers is positioning us well.” CSG Systems International, Inc.
